PER CURIAM.
The first assignment of error complains of the ruling of the ¡rial court in permitting a certain ex-convict, who was called as a witness to facts coming within his knowledge and observation while serving' Ids sentence in the employment of the plaintiff in error, to answer that he was one of those convicts who had liberties, called a ‘■trusty.” As the defendant in error was compelled to call (his witness and present him to the jury as an ex-convict, it was proper to inquire of the man himself how far his liberty was restrained, to show Ms obedient and law-abiding conduct as an offset to his conviction, and to show absence of ill Ceding or animosity towards his employer' against whom he was called to testify. The second assignment of error presents substantially the same question. Neither is good.
The thii'd and fourth assignments of error are not well taken, if for no other reason, because the record does not show whether the brothers and sisters of the plaintiffs intestate were or were not minors, more or less dependent upon their brother for support.
The fifth, sixth, and eighth, assignments of error complain of questions which were properly allowed to he asked of witnesses who were employes of the plaintiff in error, to show their interest and prejudice, or lack of the same.
The seventh and ninth assignments complain of evidence admitted over objection, but subsequently withdrawn, under instructions from the .court to the jury not to consider the same.
The tenth assignment is without merit. It was permissible to show the wages Holder was receiving from the plaintiff in error to show his 'interest as a witness, and,as tending to show that plaintiffs intestate was not the successor of Holder.
The eleventh and twelfth assignments of error are not well taken, ¡because the evidence in ihe case was conflicting; and the thirteenth, i assignment is bad because the charge requested did not correctly state : the law. .
On the whole record, we find no reversible error, and the judgment of the circuit court is affirmed.